           Case 2:18-cr-00237-JAD-PAL Document 33 Filed 03/08/21 Page 1 of 1




1                               UNITED STATES DISTRICT COURT

2                                    DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No.: 2:18-cr-237-JAD

4                  Plaintiff,

5          vs.                                         ORDER

6    DAVID WAYNE SHELDON,                                    ECF No. 32

7                  Defendant.

8

9           Based on the Stipulation of counsel and good cause appearing,

10          IT IS THEREFORE ORDERED that the government’s response to Defendant’s

11   Emergency Motion for Compassionate Release (ECF No. 29) be due on March 18, 2021 and

12   Defendant’s reply is due on April 8, 2021.

13          DATED  this ____
            DATED: March   8, of March, 2021.
                              2021.

14

15                                                ____________________________________
                                                  HON. JENNIFER A. DORSEY
16                                                UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24
